913 So. 2d 544 (2005)
STATE of Florida, Petitioner,
v.
Terry COTE, Respondent.
No. SC03-551.
Supreme Court of Florida.
September 29, 2005.
Charles J. Crist, Jr., Attorney General, Tallahassee, FL, Robert J. Krauss, Senior Assistant Attorney General and Danilo Cruz-Carino, Assistant Attorney General, Tampa, FL, for Petitioner.
Michael P. McDaniel of C. Ray McDaniel, P.A., Bartow, FL, for Respondent.
PER CURIAM.
We have for review Cote v. State, 841 So. 2d 488 (Fla. 2d DCA 2003), which cites to a case that was pending review in this Court (Harvey v. State, 786 So. 2d 595 (Fla. 1st DCA), reh'g denied, 786 So. 2d 28 (Fla. 1st DCA), review granted, 797 So. 2d 585 (Fla.2001)). We have jurisdiction. See art. V, § (3)(b)(3), Fla. Const.; Jollie v. State, 405 So. 2d 418 (Fla.1981).
We directed respondent to show cause why this Court should not quash Cote and remand for reconsideration in light of Brannon v. State, 850 So. 2d 452 (Fla.2003), which issued simultaneously with and distinguished Harvey v. State, 848 So. 2d 1060 (Fla.2003). Having received no response and having reviewed the case, the Court has determined that it should accept jurisdiction in this case. The petition for review is granted, the Second District Court of Appeal's decision in Cote is quashed, and this matter is remanded for reconsideration in light of this Court's decision in Brannon. No motion for rehearing will be entertained by the Court.
It is so ordered.
PARIENTE, C.J., and WELLS, ANSTEAD, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.